Citation Nr: 1702387	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  07-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected right lower extremity sciatic syndrome, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected left lower extremity sciatic syndrome, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected sciatic syndrome.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to April 1959 and from October 1960 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.

In a July 2015 decision, the Board inter alia denied the Veteran's claims for ratings in excess of 10 percent for his right and left lower extremity sciatic syndrome.  The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand (JMR) vacating the portion of the Board's decision that denied entitlement to ratings in excess of 10 percent for right and left lower extremity sciatica, and remanding the claims to the Board for further proceedings consistent with the JMR.  The Order left undisturbed the Board's denial of a rating in excess of 40 percent for service-connected degenerative disc disease and the denial of a rating in excess of 10 percent for epididymitis. 

With regard to the issues on appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In September 2016, the Veteran's representative asserted that the Veteran is unable to gain or maintain substantially gainful employment, in part due to his service-connected sciatic syndrome.  Accordingly, the Board finds that a claim for TDIU due to sciatic syndrome has been reasonably raised.  To the extent a TDIU claim based on other service-connected disabilities has been raised, such matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the record indicates that additional development is required.

After a review of the record, and in light of the JMR, the Board finds that a   remand for a new VA examination is necessary.  In this regard, there is conflicting evidence regarding the extent to which, if any, the Veteran's lower extremity neurological symptoms are due to his service-connected lower extremity sciatica versus nonservice-connected diabetes.  Specifically, private treatment records indicate that the Veteran has lower extremity neurological symptoms attributable
to both sciatica and diabetic peripheral neuropathy, the March 2014 VA examination report indicated that the Veteran's symptoms were due to diabetic peripheral neuropathy, and a May 2016 VA diabetes mellitus examination report indicated    that the Veteran did not have any diabetic complications.  In light of the conflicting evidence additional clarification is necessary.  

There also appear to be outstanding VA and private treatment records.  A November 18, 2015 VA treatment record indicated that the Veteran should return for a follow up appointment in November 2016.  Treatment records subsequent to November 18, 2015 have not been associated with the claims file.  Additionally, the record indicates that the Veteran receives ongoing private treatment.  Accordingly, on remand all VA treatment records since November 18, 2015 should be associated with the claims file and the Veteran should be requested to identify any outstanding relevant private treatment records.   
 
Finally, as noted above, the issue of TDIU due to sciatica has recently been raised.  While the Veteran submitted a VA Form 21-8940 in September 2016, VA has not requested employment information from the identified employer or taken any other developmental action.  Accordingly, the claim is remanded for initial development and adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from November 18, 2015 to present, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated him for service-connected sciatic syndrome or any service-connected disability that impacts his ability to gain or maintain substantially gainful employment, to include   any update treatment records from Dr. McConnaughy    and Colorado Springs Health Partners.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Conducting any development deemed necessary to adjudicate the Veteran's claim for TDIU due to sciatic syndrome, to include providing the Veteran with appropriate VCAA notice and requesting information from his former employer, Taylor Corporation.

4.  Thereafter, schedule the Veteran for a VA peripheral nerve examination to determine the nature and severity of his service-connected bilateral lower extremity sciatica syndrome.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies, including nerve conduction and electromyogram if indicated, should be accomplished, and all clinical findings should be reported and correlated to a specific diagnosis.  

a.  The examiner should identify the existence, frequency, and extent, as appropriate, of all lower extremity neurological symptoms.  

b.  For all lower extremity neurological symptoms, the examiner should distinguish between any symptoms attributable to the Veteran's service-connected sciatica and any attributable to his diabetic peripheral neuropathy.  If the examiner is unable to distinguish the symptoms attributable to sciatica from those attributable to diabetes, the examiner should so state.

c.  The examiner should detail the functional impact of    the Veteran's service-connected sciatica on his ability to maintain substantially gainful employment.  The specialist may consider the Veteran's education (Associates Degree) and work history but may not consider the effects of age or nonservice-connected disabilities. 

The examiner should provide a complete rationale for any opinions offered.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims, to include consideration of a TDIU due to sciatic syndrome.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




